
	

113 S2516 IS: Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2014
U.S. Senate
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2516
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2014
			Mr. Whitehouse (for himself, Mr. Leahy, Mrs. Shaheen, Mr. Bennet, Mr. King, Mr. Udall of New Mexico, Mr. Franken, Mr. Schumer, Mrs. Hagan, Mr. Harkin, Mr. Reed, Mrs. Gillibrand, Mrs. Boxer, Mr. Brown, Ms. Klobuchar, Ms. Hirono, Mr. Markey, Mr. Johnson of South Dakota, Mr. Tester, Ms. Stabenow, Mr. Nelson, Mr. Cardin, Mr. Casey, Mr. Rockefeller, Mrs. McCaskill, Mr. Sanders, Ms. Warren, Mrs. Feinstein, Mrs. Murray, Mr. Durbin, Mr. Coons, Mr. Udall of Colorado, Mr. Menendez, Mr. Begich, Mr. Kaine, Mr. Warner, Mr. Walsh, Ms. Baldwin, Mr. Heinrich, Mr. Carper, Mr. Blumenthal, Mr. Schatz, Mr. Reid, Mr. Merkley, Ms. Heitkamp, Mr. Manchin, Mr. Murphy, Mr. Booker, Ms. Cantwell, Mr. Levin, and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to provide for additional disclosure
			 requirements for corporations, labor organizations, Super PACs and other
			 entities, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2014 or the
			 DISCLOSE Act of 2014.
		
			2.
			Campaign
			 disbursement reporting
			
				(a)
				Information
			 required To be reported
				
					(1)
					Treatment of
			 functional equivalent of express advocacy as independent
			 expenditure
					Subparagraph (A)
			 of section 301(17) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 431(17)) is amended to read as follows:
					
						
							(A)
							that expressly
				advocates the election or defeat of a clearly identified candidate,
			 or is the
				functional equivalent of express advocacy because, when taken as a
			 whole, it
				can be interpreted by a reasonable person only as advocating the
			 election or
				defeat of a candidate, taking into account whether the
			 communication involved
				mentions a candidacy, a political party, or a challenger to a
			 candidate, or
				takes a position on a candidate’s character, qualifications, or
			 fitness for
				office;
				and
						.
				
					(2)
					Expansion of
			 period during which communications are treated as electioneering
			 communications
					Section 304(f)(3)(A)(i) of such Act (2 U.S.C.
			 434(f)(3)(A)(i)) is amended—
					
						(A)
						by redesignating
			 subclause (III) as subclause (IV); and
					
						(B)
						by striking
			 subclause (II) and inserting the following:
						
							
								(II)
								in the case of a communication which refers
				to a candidate for an office other than the President or Vice
			 President, is
				made during the period beginning on January 1 of the calendar year
			 in which a
				general or runoff election is held and ending on the date of the
			 general or
				runoff election (or in the case of a special election, during the
			 period
				beginning on the date on which the announcement with respect to
			 such election
				is made and ending on the date of the special election);
							
								(III)
								in the case of a
				communication which refers to a candidate for the office of
			 President or Vice
				President, is made in any State during the period beginning 120
			 days before the
				first primary election, caucus, or preference election held for the
			 selection
				of delegates to a national nominating convention of a political
			 party is held
				in any State (or, if no such election or caucus is held in any
			 State, the first
				convention or caucus of a political party which has the authority
			 to nominate a
				candidate for the office of President or Vice President) and ending
			 on the date
				of the general election;
				and
							.
					
					(3)
					Effective date;
			 transition for electioneering communications made prior to
			 enactment
					The amendment made
			 by paragraph (2) shall apply with respect to communications made on or
			 after
			 January 1, 2015, except that no communication which is made prior to such
			 date
			 shall be treated as an electioneering communication under subclause (II)
			 or
			 (III) of section 304(f)(3)(A)(i) of the Federal Election Campaign Act of
			 1971
			 (as amended by paragraph (2)) unless the communication would be treated as
			 an
			 electioneering communication under such section if the amendment made by
			 paragraph (2) did not apply.
				
				(b)
				Disclosure
			 requirements for corporations, labor organizations, and certain other
			 entities
				
					(1)
					In
			 general
					Section 324 of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 441k) is amended to read as follows:
					
						
							324.
							Disclosure of
				campaign-related disbursements by covered organizations
							
								(a)
								Disclosure
				statement
								
									(1)
									In
				general
									Any covered
				organization that makes campaign-related disbursements aggregating
			 more than
				$10,000 in an election reporting cycle shall, not later than 24
			 hours after
				each disclosure date, file a statement with the Commission made
			 under penalty
				of perjury that contains the information described in paragraph
			 (2)—
									
										(A)
										in the case of the first statement filed
				under this subsection, for the period beginning on the first day of
			 the
				election reporting cycle and ending on the first such disclosure
			 date;
				and
									
										(B)
										in the case of any
				subsequent statement filed under this subsection, for the period
			 beginning on
				the previous disclosure date and ending on such disclosure date.
									
									(2)
									Information
				described
									The information described in this paragraph is as
				follows:
									
										(A)
										The name of the
				covered organization and the principal place of business of such
				organization.
									
										(B)
										The amount of each
				campaign-related disbursement made by such organization during the
			 period
				covered by the statement of more than $1,000, and the name and
			 address of the
				person to whom the disbursement was made.
									
										(C)
										In the case of a
				campaign-related disbursement that is not a covered transfer, the
			 election to
				which the campaign-related disbursement pertains and if the
			 disbursement is
				made for a public communication, the name of any candidate
			 identified in such
				communication and whether such communication is in support of or in
			 opposition
				to a candidate.
									
										(D)
										A certification by
				the chief executive officer or person who is the head of the
			 covered
				organization that the campaign-related disbursement is not made in
			 cooperation,
				consultation, or concert with or at the request or suggestion of a
			 candidate,
				authorized committee, or agent of a candidate, political party, or
			 agent of a
				political party.
									
										(E)
										If the covered organization makes
				campaign-related disbursements using exclusively funds in a
			 segregated bank
				account consisting of funds that were paid directly to such account
			 by persons
				other than the covered organization that controls the account, for
			 each such
				payment to the account—
										
											(i)
											the name and
				address of each person who made such payment during the period
			 covered by the
				statement;
										
											(ii)
											the date and
				amount of such payment; and
										
											(iii)
											the aggregate amount of all such payments
				made by the person during the period beginning on the first day of
			 the election
				reporting cycle and ending on the disclosure date;
										but
				only if such payment was made by a person who made payments to the
			 account in
				an aggregate amount of $10,000 or more during the period beginning
			 on the first
				day of the election reporting cycle and ending on the disclosure
			 date.
										(F)
										If the covered organization makes
				campaign-related disbursements using funds other than funds in a
			 segregated
				bank account described in subparagraph (E), for each payment to the
			 covered
				organization—
										
											(i)
											the name and address of each person who
				made such payment during the period covered by the statement;
										
											(ii)
											the date and amount of such payment;
				and
										
											(iii)
											the aggregate amount of all such payments
				made by the person during the period beginning on the first day of
			 the election
				reporting cycle and ending on the disclosure date;
										but
				only if such payment was made by a person who made payments to the
			 covered
				organization in an aggregate amount of $10,000 or more during the
			 period
				beginning on the first day of the election reporting cycle and
			 ending on the
				disclosure date.
										(G)
										Such other
				information as required in rules established by the Commission to
			 promote the
				purposes of this section.
									
									(3)
									Exceptions
									
										(A)
										Amounts received
				in ordinary course of business
										The requirement to include in a
				statement filed under paragraph (1) the information described in
			 paragraph (2)
				shall not apply to amounts received by the covered organization in
			 commercial
				transactions in the ordinary course of any trade or business
			 conducted by the
				covered organization or in the form of investments (other than
			 investments by
				the principal shareholder in a limited liability corporation) in
			 the covered
				organization.
									
										(B)
										Donor
				restriction on use of funds
										The requirement to include in a statement
				submitted under paragraph (1) the information described in
			 subparagraph (F) of
				paragraph (2) shall not apply if—
										
											(i)
											the person
				described in such subparagraph prohibited, in writing, the use of
			 the payment
				made by such person for campaign-related disbursements; and
										
											(ii)
											the covered
				organization agreed to follow the prohibition and deposited the
			 payment in an
				account which is segregated from any account used to make
			 campaign-related
				disbursements.
										
										(C)
										Amounts
				received from affiliates
										The requirement to include in a
				statement submitted under paragraph (1) the information described
			 in
				subparagraph (F) of paragraph (2) shall not apply to any amount
			 which is
				described in subsection (f)(3)(A)(i).
									
									(4)
									Other
				definitions
									For purposes of this section:
									
										(A)
										Disclosure
				date
										The term disclosure date means—
										
											(i)
											the first date during any election
				reporting cycle by which a person has made campaign-related
			 disbursements
				aggregating more than $10,000; and
										
											(ii)
											any other date
				during such election reporting cycle by which a person has made
				campaign-related disbursements aggregating more than $10,000 since
			 the most
				recent disclosure date for such election reporting cycle.
										
										(B)
										Election
				reporting cycle
										The term election reporting cycle
				means the 2-year period beginning on the date of the most recent
			 general
				election for Federal office.
									
										(C)
										Payment
										The
				term payment includes any contribution, donation, transfer,
				payment of dues, or other payment.
									
								(b)
								Coordination
				with other provisions
								
									(1)
									Other reports
				filed with the Commission
									Information included in a statement
				filed under this section may be excluded from statements and
			 reports filed
				under section 304.
								
									(2)
									Treatment as
				separate segregated fund
									
										A segregated bank account
				referred to in subsection (a)(2)(E) may be treated as a separate
			 segregated
				fund for purposes of section 527(f)(3) of the Internal Revenue Code
			 of
				1986.
								
								(c)
								Filing
								Statements
				required to be filed under subsection (a) shall be subject to the
			 requirements
				of section 304(d) to the same extent and in the same manner as if
			 such reports
				had been required under subsection (c) or (g) of section 304.
							
								(d)
								Campaign-Related
				disbursement defined
								In this section, the term
				campaign-related disbursement means a disbursement by a covered
				organization for any of the following:
								
									(1)
									An independent
				expenditure consisting of a public communication.
								
									(2)
									An electioneering
				communication, as defined in section 304(f)(3).
								
									(3)
									A covered
				transfer.
								
								(e)
								Covered
				organization defined
								In this section, the term covered
				organization means any of the following:
								
									(1)
									A corporation (other than an organization
				described in section 501(c)(3) of the Internal Revenue Code of
			 1986).
								
									(2)
									An organization described in section 501(c)
				of such Code and exempt from taxation under section 501(a) of such
			 Code (other
				than an organization described in section 501(c)(3) of such Code).
								
									(3)
									A labor
				organization (as defined in section 316(b)).
								
									(4)
									Any political
				organization under section 527 of the Internal Revenue Code of
			 1986, other than
				a political committee under this Act.
								
								(f)
								Covered transfer
				defined
								
									(1)
									In
				general
									In this section, the term covered transfer
				means any transfer or payment of funds by a covered organization to
			 another
				person if the covered organization—
									
										(A)
										designates, requests, or suggests that the
				amounts be used for—
										
											(i)
											campaign-related disbursements (other than
				covered transfers); or
										
											(ii)
											making a transfer to another person for the
				purpose of making or paying for such campaign-related
			 disbursements;
										
										(B)
										made such transfer or payment in response
				to a solicitation or other request for a donation or payment for—
										
											(i)
											the making of or paying for
				campaign-related disbursements (other than covered transfers); or
										
											(ii)
											making a transfer to another person for the
				purpose of making or paying for such campaign-related
			 disbursements;
										
										(C)
										engaged in discussions with the recipient
				of the transfer or payment regarding—
										
											(i)
											the making of or paying for
				campaign-related disbursements (other than covered transfers); or
										
											(ii)
											donating or transferring any amount of such
				transfer or payment to another person for the purpose of making or
			 paying for
				such campaign-related disbursements;
										
										(D)
										made
				campaign-related disbursements (other than a covered transfer) in
			 an aggregate
				amount of $50,000 or more during the 2-year period ending on the
			 date of the
				transfer or payment, or knew or had reason to know that the person
			 receiving
				the transfer or payment made such disbursements in such an
			 aggregate amount
				during that 2-year period; or
									
										(E)
										knew or had reason to know that the person
				receiving the transfer or payment would make campaign-related
			 disbursements in
				an aggregate amount of $50,000 or more during the 2-year period
			 beginning on
				the date of the transfer or payment.
									
									(2)
									Exclusions
									The term covered transfer does
				not include any of the following:
									
										(A)
										A disbursement made by a covered
				organization in a commercial transaction in the ordinary course of
			 any trade or
				business conducted by the covered organization or in the form of
			 investments
				made by the covered organization.
									
										(B)
										A disbursement made by a covered
				organization if—
										
											(i)
											the covered
				organization prohibited, in writing, the use of such disbursement
			 for
				campaign-related disbursements; and
										
											(ii)
											the recipient of the disbursement agreed to
				follow the prohibition and deposited the disbursement in an account
			 which is
				segregated from any account used to make campaign-related
			 disbursements.
										
									(3)
									Exception for
				certain transfers among affiliates
									
										(A)
										Exception for
				certain transfers among affiliates
										
											(i)
											In
				general
											The term
				covered transfer does not include an amount transferred by one
				covered organization to another covered organization if such
			 transfer—
											
												(I)
												is not made directly into a separate
				segregated bank account described in subsection (a)(2)(E); and
											
												(II)
												is treated as a transfer between affiliates
				under subparagraph (B).
											
											(ii)
											Special
				rule
											If the aggregate amount
				of transfers described in clause (i) exceeds $50,000 in any
			 election reporting
				cycle—
											
												(I)
												the covered organization which makes such
				transfers shall provide to the covered organization receiving such
			 transfers
				the information required under subsection (a)(2)(F) (applied by
			 substituting
				the period beginning on the first day of the election reporting cycle
				and ending on the date of the most recent transfer described in
			 subsection
				(f)(3)(A)(i) for the period covered by the statement in
				clause (i) thereof); and
											
												(II)
												the covered
				organization receiving such transfers shall report the information
			 described in
				subclause (I) on any statement filed under subsection (a)(1) as if
			 any
				contribution, donation, or transfer to which such information
			 relates was made
				directly to the covered organization receiving the transfer.
											
										(B)
										Description of
				transfers between affiliates
										A transfer of amounts from one covered
				organization to another covered organization shall be treated as a
			 transfer
				between affiliates if—
										
											(i)
											one of the organizations is an affiliate of
				the other organization; or
										
											(ii)
											each of the organizations is an affiliate
				of the same organization;
										except
				that the transfer shall not be treated as a transfer between
			 affiliates if one
				of the organizations is established for the purpose of making
			 campaign-related
				disbursements.
										(C)
										Determination of
				affiliate status
										For purposes
				of this paragraph, the following organizations shall be considered
			 to be
				affiliated with each other:
										
											(i)
											A membership organization, including a
				trade or professional association, and the related State and local
			 entities of
				that organization.
										
											(ii)
											A national or international labor
				organization and its State or local unions, or an organization of
			 national or
				international unions and its State and local entities.
										
											(iii)
											A corporation and its wholly owned
				subsidiaries.
										
										(D)
										Coverage of
				transfers to affiliated section 501(c)(3)
				organizations
										This paragraph shall apply with respect to an
				amount transferred by a covered organization to an organization
			 described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of
			 such Code in
				the same manner as this paragraph applies to an amount transferred
			 by a covered
				organization to another covered
				organization.
									.
				
					(2)
					Conforming
			 amendment
					Section 304(f)(6) of such Act (2 U.S.C. 434) is amended
			 by striking Any requirement and inserting Except as
			 provided in section 324(b), any requirement.
				
			3.
			Application of
			 disclosure rules to Super PACs
			
				(a)
				In
			 general
				Subsection (e) of
			 section 324 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441k),
			 as
			 amended by section 2, is amended by adding at the end the following new
			 paragraph:
				
					
						(5)
						A political committee with an account that
				accepts donations or contributions that do not comply with the
			 contribution
				limits or source prohibitions under this Act, but only with respect
			 to such
				accounts.
					.
			
				(b)
				Conforming
			 amendment
				Paragraph (4) of section 324(e) of such Act (2 U.S.C.
			 441k), as amended by section 2, is amended by inserting (except as
			 provided in paragraph (5)) before the period at the end.
			
			4.
			Severability
			If any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any
			 person
			 or circumstance, is held to be unconstitutional, the remainder of this Act
			 and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
		
			5.
			Effective
			 date
			Except as provided in
			 section 2(a)(3), the amendments made by this Act shall apply with respect
			 to
			 disbursements made on or after January 1, 2015, and shall take effect
			 without
			 regard to whether or not the Federal Election Commission has promulgated
			 regulations to carry out such amendments.
		
